DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 5 and 7; cancellation of claims 12-17; and addition of new claim 18 are noted.
Applicant’s reply overcomes the claim rejections under 35 USC 112(d).
Due to amendments to the claims, the previous prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the Addiego and Miller references are directed to scenarios in which the respective end product is an active carbon, whereas the present disclosure is directed to a phosphoric adsorbent. Applicant argues that the heat treatment of the amended claim is only one time, i.e. carbonization only. In contrast, Addiego and Miler describe obtaining the finished product via two heat treatments (carbonization and activation).
This argument is not found persuasive. The office respectfully submits that Applicant appears to be applying an overly narrow interpretation of the claims which is not reflected in the claim language. Firstly, the claims do not recite heat treatment being carried out only one time, rather carbonization. Secondly, performing carbonization only one time is not the same thing as carbonization only. Carbonization and activation are different steps. A disclosure of carbonization and subsequent activation is not precluded from the scope of the instant claims as presently presented. The claims are directed to an adsorbent comprising and a method of producing an adsorbent comprising and thus are open-ended and do not exclude additional, unrecited elements or steps.
Finally, with respect to claim 1, the office notes that the claim is directed to a product and is not limited to the method by which it is made, but rather the properties and characteristics of the product itself.
Applicant argues that Wang fails to disclose the significant gap left by Miller.
In response, as discussed above, Miller is not considered to have a significant gap as alleged by Applicant.
With respect to claims 8 and 9, Applicant argues that the claimed method of producing a phosphorus adsorbent results in desirable characteristics, which are not routine. Applicant contends that the office used official notice in its position and challenges such position.
This argument is not found persuasive. The office did not take official notice in its position. Rather, the office took the position that optimizing the concentration of iron in the chemical solution would have been obvious to a person of ordinary skill in the art in order to achieve the desired result of impregnation of the iron into the wood material, a clear objective in the Miller reference. Miller discloses that the magnetic properties of the carbon results in higher adsorption kinetics than conventional carbon (see [0028]). Based on this teaching, the office maintains that determining the amount of iron needed to achieve this result would require routine experimentation for a person of ordinary skill in the art. 
Applicant cited Figs. 4-5 to show desirable characteristics of the phosphorus adsorbent produced according to Applicant’s claimed invention. However, there has been no showing of unexpected results attributed to the iron concentration of the chemical solution as set forth in claims 8 and 9. Note that a recitation of iron concentration of “4% or more” by mass is extremely broad. Applicant has not shown criticality or unexpected results associated with the claimed range.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al (US 2004/0147397), as evidenced by Wang et al (US 2018/0016162).
Regarding claims 5 and 11, Miller discloses a method of producing an adsorbent comprising:
immersing an organic substance in a chemical solution containing iron ions (see [0017]-[0019], intimate mixing of a carbon precursor (organic material, including wood) and a magnetic material precursor; [0022], magnetic precursor is a solution of an iron compound in water); and
carbonizing the organic substance after the immersion (see [0018]; [0057]-[0060]), and completing the adsorbent ([0064]-[0065]).
Miller does not explicitly disclose that the adsorbent produced is a phosphorus adsorbent (i.e. wherein the preamble of the instant claim states “a method of producing a phosphorus adsorbent”). However, insofar as iron impregnated carbon materials are known in the art to be suitable for phosphorus adsorption, as evidenced by Wang (see Abstract), Miller’s adsorbent preparation process is considered to anticipate that claimed.

Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Addiego et al (US 2016/0023921).
Regarding claim 1, Addiego discloses an adsorbent comprising:
a carrier that is a carbonized organic substance; and
iron supported on the carrier (see [0018], activated carbon impregnated with at least one transition metal; [0020], activated carbon is derived from carbonized materials, including wood; [0023]; [0031], iron), wherein
peaks corresponding to iron are present in a measurement of an X-ray diffraction (XRD) method, and
intensity of a maximum peak corresponding to iron is equal to or more than one-half of the intensity of a maximum peak corresponding to magnetite in the measurement result of the XRD method (see Table IV; Figs. 1-3; the relative intensity of the maximum peaks corresponding to iron and magnetite are considered to be as claimed or, at the very least, overlapping therewith).
Addiego does not explicitly disclose the number of times carbonization is performed (i.e. only one as claimed). However, the claim is directed to a product and is limited by its structure and properties. Absent a showing that one step of carbonization under a state of shielding oxygen results in an adsorbent which is different from that of Addiego, such a recitation is not considered to distinguish over the prior art. Addiego’s disclosure of a carbonized material (see [0020]) is considered to read on the claim.
While Addiego does not explicitly disclose that the adsorbent is a phosphorus adsorbent, the intended use of the claimed adsorbent (i.e. phosphorus adsorption) does not distinguish the claimed product as defined by its structure and properties, which is anticipated by Addiego. Furthermore, as noted above, the Wang reference provides evidence that iron impregnated carbon materials are known in the art to be suitable for phosphorus adsorption.
Regarding claim 2, based on a comparison of the XRD spectra provided in Addiego (see Figs. 1-3) and those provided in the instant drawings (Figs. 11, 15, 16, 19), a peak corresponding the Graphite-2H is considered to be present in Addiego reference (i.e. the peak present at about a diffraction angle of 26-27).
Regarding claims 3 and 4, Addiego discloses wherein the carrier is porous and part of the iron is located inside the carrier (see [0039]; [0045]).
Claims 6, 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 5 above.
Regarding claims 6 and 7, while Miller discloses a particular example of a carbonization temperature of 627°C (see [0060]), i.e. lower than the claimed lower temperature limit, the office notes that Miller discloses carbonization results as a function of temperature, including a temperature up to 800°C (see Fig. 1). Thus, the implied temperature range for carbonization is considered to overlap with that claimed. Additionally, a person of ordinary skill in the art would routinely optimize the carbonization temperature to achieve the desired result of carbonization of the wood material, including based on the type of wood starting material used. Absent a showing of criticality or unexpected results, the claimed maximum temperature of the organic substance at carbonization is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claims 8 and 9, Miller does not explicitly disclose wherein a mass percent concentration of iron in the chemical solution is 4% or more. Nevertheless, it is considered that a person of ordinary skill in the art would determine, by routine experimentation, the optimum concentration of iron in the solution which achieves the desired result of impregnation of the iron into the wood material and enhanced adsorption kinetics when used in water purification (see [0027]-[0028]). Absent a showing of criticality or unexpected results, the claimed concentration of iron in the chemical solution is not considered to patentably distinguish the instant claims over the cited prior art.
Regarding claim 10, Miller discloses wherein the immersion time is 30 minutes or more (see [0056], 24 hours, within the claimed range).
Regarding claim 18, Miller appears to disclose performing carbonization only one time (see [0060]). The step is carried out in a N2 atmosphere, which is considered inherently have the effect of shielding oxygen (see Fig. 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772